UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7242



SANDY BURGESS,

                                             Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; HENRY MCMASTER,
Attorney General for South Carolina,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (CA-05-1714-MBS)


Submitted:   November 22, 2005            Decided:   December 7, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sandy Burgess, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Sandy Burgess seeks to appeal the district court's order

accepting the recommendation of the magistrate judge and dismissing

as successive his petition filed under 28 U.S.C. § 2254 (2000).                        An

appeal may not be taken from the final order in a § 2254 proceeding

unless    a     circuit    justice     or   judge      issues    a     certificate      of

appealability.       28 U.S.C. § 2253(c)(1) (2000).                  A certificate of

appealability will not issue for claims addressed by a district

court    absent     "a     substantial      showing         of   the    denial    of    a

constitutional right."           28 U.S.C. § 2253(c)(2) (2000).              A prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find    both     that   the   district     court's      assessment      of    his

constitutional       claims       is   debatable       or    wrong     and   that      any

dispositive procedural rulings by the district court are also

debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322, 336-

38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                      We have independently

reviewed the record and conclude that Burgess has not made the

requisite       showing.         Accordingly,     we    deny     a     certificate     of

appealability and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                             DISMISSED


                                        - 2 -